NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 11, 2019* 
                               Decided February 11, 2019 
                                             
                                         Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐2762 
 
TODD WILLIAMS,                      Appeal from the United States District 
      Debtor‐Appellant,             Court for the Northern District of Illinois, 
                                    Eastern Division. 
      v.                             
                                    No. 1:18‐cv‐1917 
UNITED STATES DEPARTMENT OF          
EDUCATION and EDUCATIONAL           Elaine E. Bucklo, 
CREDIT MANAGEMENT                   Judge. 
CORPORATION, 
      Defendants‐Appellees. 
                             O R D E R 

           After filing for bankruptcy, Todd Williams sought to discharge student‐loan 
debts owed to the United States Department of Education and the Educational Credit 
Management Corporation. Despite three higher‐education degrees, his admitted ability 
to work full time, and only modest expenses, he argued that repaying anything on his 
loans would cause him undue hardship, and they should thus be discharged under 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).   
No. 18‐2762                                                                             Page  2 
 
11 U.S.C. § 523(a)(8). The bankruptcy court denied Williams’s request, and the district 
court affirmed. Because these rulings are not clearly erroneous, we affirm.     
         
        Williams racked up hundreds of thousands of dollars in student‐loan debt while 
pursuing three different degrees. He began college in 1982 and, over the next three 
decades, obtained a bachelor’s degree in mathematics, a master’s in communications, 
and a master’s in business administration. He financed his degrees with student loans 
and now owes the defendants more than $400,000 (approximately half to each). Despite 
his degrees, during the last six years he has worked only part‐time as a seasonal worker 
at a floral shop. He earns about $10,000 annually; his yearly expenses are about $7000 
(he lives with his aunt), producing a net annual income of about $3000. After filing for 
bankruptcy, he agreed with each defendant to a repayment plan that is based on his 
income. His repayment plan with the Department of Education requires him to pay 
nothing, and if his circumstances do not change for 25 years, the Department will 
forgive any remaining balance on this loan. His plan with the Credit Management 
Corporation is similar; no payment is required for 25 years (though the record does not 
say whether any balance will then be forgiven). Williams has made only one payment 
of $140 towards his debt over the last 30 years.     
         
          Student loans are presumptively excluded from discharge by 11 U.S.C. § 523, 
but a debtor may overcome the presumption by showing that repayment would impose 
an undue hardship. Id. § 523(a)(8). This circuit uses the so‐called Brunner test, under 
which Williams, the debtor, must show that (1) he cannot maintain a minimal standard 
of living if forced to repay the loans; (2) his circumstances are likely to persist for a 
significant portion of the loan repayment period; and (3) he has made good faith efforts 
to repay the loans. See In re Roberson, 999 F.2d 1132, 1135 (7th Cir. 1993) (citing Brunner 
v. N.Y. State Higher Educ. Servs. Corp., 831 F.2d 395, 396 (2d Cir. 1987)).   
         
        The bankruptcy court decided that Williams did not meet his burden. Williams 
argued that he suffers from learning and speech issues that impede his ability to secure 
higher‐paying work. But he furnished no expert testimony to substantiate his point, he 
admitted that nothing prevented him from working full time, and his outdated reports 
from doctors about his health issues were excluded as hearsay. Applying the first prong 
from Brunner, the court decided that, because Williams currently had nothing to pay, he 
could “pay” his loan and still maintain a minimal standard of living. For the second 
prong, the court observed that no admissible evidence suggested that Williams could 
not use his degrees to improve his financial condition. On the third prong, the court 
ruled that Williams had not made a good‐faith effort to repay the loans.   
No. 18‐2762                                                                            Page  3 
 
        The district court concluded that this decision was not clearly erroneous. It 
bypassed the first prong (because courts have split on whether a “payment” of zero 
dollars qualifies as a loan payment for the purpose of determining whether a debtor can 
maintain a minimal standard of living). But based on the other two prongs, it upheld 
the refusal to discharge the student debts. It further rejected Williams’s novel argument 
that three laws—the Rehabilitation Act, 29 U.S.C. § 701, the Americans with Disabilities 
Act, 42 U.S.C. § 12132, and the Individuals with Disabilities Education Act, 20 U.S.C. 
§ 1400—modify the undue‐hardship analysis for student‐loan discharge.   
         
        On appeal, Williams unpersuasively revives his argument that these three 
statutes modify the undue‐hardship analysis for student‐loan discharge. These laws 
regulate those who provide educational and other services or programs to the disabled; 
they do not purport to modify the bankruptcy code. The correct inquiry for the 
bankruptcy court was whether refusing to discharge Williams’s student‐loan debt 
would impose an undue hardship, see 11 U.S.C. § 523(a)(8); Tetzlaff v. Educ. Credit Mgmt. 
Corp., 794 F.3d 756, 758–59 (7th Cir. 2015). We will reverse the bankruptcy court only if 
its determination was clearly erroneous. Id. at 759. 
          
        No clear error occurred here. If Williams continues what he has done for the last 
6 years, which he concedes he can do, he need not pay anything on his debts for the 
next 25 years, at which point at least half the debt will be forgiven. That suggests no 
hardship. But, like the district court, we can bypass that point. If Williams failed to meet 
his burden on any of the Brunner prongs, then the bankruptcy court permissibly denied 
the discharge. See Tetzlaff, 794 F.3d at 758–60. And Williams failed to provide any 
admissible evidence of a good‐faith effort to repay his student loans. See id. at 760–61. 
We look to his past efforts to pay down his loan, “rather than a resolve to pay the debt 
in the future.” See Krieger v. Educ. Credit Mgmt. Corp., 713 F.3d 882, 884 (7th Cir. 2013). 
Those efforts were virtually non‐existent. Despite his three degrees and his admitted 
ability to work full‐time, he has worked only part‐time in a floral shop for the last six 
years. No admissible evidence explains the lack of higher‐income work or why he has 
not, with about $3000 of annual net income, paid more than $140 toward lowering his 
debts. He contends that the bankruptcy court erred by excluding written reports 
describing past disabilities, but the court properly excluded them as hearsay. See FED. R. 
EVID. 801. The bankruptcy court thus permissibly ruled that Williams will not face 
undue hardship if his student‐loan debts are not discharged. See Tetzlaff, 794 F.3d at 761.   
         
                                                                                 AFFIRMED